DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 April 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over Juluri et al. (US 2016/0160364; hereinafter “Juluri”) in view of Hao et al. (“High performance optical absorber based on a plasmonic metamaterial.” Applied Physics Letters, Vol. 96, no. 25, p. 251104, 2010; hereinafter “Hao”).
In regard to claims 1, 2 and 5-6, Juluri discloses a metal-semiconductor-metal (MSM) plasmonic device (absorber 100) comprising: a substrate (support substrate 106) comprised of glass or polymer (see [0032]); a metal layer (base mirror pane 105) deposited on the substrate comprising Au, Ag, Al or Cu (see [0032]), the metal layer necessarily being substantially reflective in at least the visible wavelength range; an oxide layer (photocatalytic material 103 and layer 104 can be formed of the same material as layer 103; see [0031]) deposited on the metal layer comprising TiO2, SnO2, and ZnO (see [0030]); and gold or gold-alloy nanoparticles (nanocomposite top layer 101 comprising Au particles 102 wherein particles 102 can be exposed above surface 103 by selective etching; see [0031]) deposited on a surface of the oxide layer.  See Figure 1 and paragraphs [0028]-[0032].  Juluri teaches that as an alternative to metal particles, a patterned layer of a metallic material may be provided adjacent to the spacer layer 104.  The patterned layer is taught to be formed using such techniques as photolithography by using a mask to define a pattern in a reticle and subsequently transferring the pattern to a layer of the metallic material to define the pattern.  See [0053].  Thus, the metal patterned layer can comprise gold as previously disclosed and would be spaced apart from the metal layer by a thickness of the spacer layer 104 on which the patterned layer is applied.
Juluri is silent in regard to wherein the pattern is formed by nanoparticles which are spaced apart from each other in an ordered spacing.  Juluri discloses in [0009] that Hao discloses a patterned nanostructured top layer which can be engineered to absorb select narrow bandwidth regions.  Juluri incorporates by reference the publication of Hao in [0016].
Hao discloses that a layer of gold particles can be separated from a metal layer with an Al-2O3 dielectric layer in a designed plasmonic metamaterial.  The gold particles are depicted in Figure 1(b) to be nanoparticles which are spaced apart from each other in an ordered spacing.  See Figure 1 and the corresponding discussion of the Figure in the left column of the first page of the publication.  Hao further discloses how the dimensions of the structures affect the absorption spectrum such that a perfect absorber can be designed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the gold patterned layer of the device of Juluri using the pattern taught by Hao for the purpose of forming a perfect absorber of the desired wavelength.
In regard to claim 3, Juluri does not explicitly disclose wherein the substrate can be crystal Si 100.  Juluri does disclose wherein the substrate can be a polymer, glass, metal foil or other suitable material.  See [0032].  Therefore, it would have been within the ambit for one of ordinary skill in the art to have used crystal Si 100 for the substrate as such material is commonly used as a substrate in semiconductors and would not have resulted in any new or unexpected result. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
In regard to claim 4, Juluri does not disclose a size of the substrate.  However, the Courts have held that the size of an article is not a matter of invention. See In re Rose, 105 USPQ 237 (CCPA 1955) (see MPEP § 2144.04).  Therefore, it would have been within the ambit of one of ordinary skill in the art to have provided the substrate of Juluri with the claimed dimensions.
In regard to claims 7-8, Juluri discloses that the oxide layer can be doped with CuAlO2- to enhance the reaction rates.  See [0030].
In regard to claims 9-10, Juluri discloses that the measured absorption spectrum of visible light for the absorber 100 exceeds 90% across the visible spectrum.  Thus, it is viewed that the wavelength is capable of being centered around 600 nm.  See [0037] and Figure 2.
In regard to claim 11, Juluri discloses that the nanocomposite layer can be replaced with a patterned metal layer.  Hao shows that the pattern can be in a symmetric design.  Thus, it is viewed that the device would necessarily be polarization independent due to the symmetric design pattern.
In regard to claim 12, Juluri discloses that the gold nanoparticles can be in the range of 0.5 nm to 500 nm, 2 nm to 100 nm or 5 nm to 30 nm.  See [0028].
Hao discloses the dependence of the size of the gold particles and the wavelength absorbance in Figure 2(c).  It is noted that absorbance is shown in the visible spectrum at values of W being less than approximately 70 nm.  Further, Hao teaches that the thickness of the gold particles is fixed at 40 nm which is viewed to meet the limitation of “a size of the gold nanoparticle” being within the claimed range.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to have determined an optimum or workable size of the gold nanoparticles in order to absorb the desired wavelength of light as the size of the nanoparticles is taught to be a result effective variable.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The discovery of an optimum value of a known result effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 USPQ 215 (CCPA 1980) (see MPEP § 2144.05, II.).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Juluri in view of Hao and Kostecki et al. (US 8,853,526; hereinafter “Kostecki”).
In regard to claim 3, Juluri does not explicitly disclose wherein the substrate can be crystal Si 100.  Juluri does disclose wherein the substrate can be a polymer, glass, metal foil or other suitable material.  See [0032].
Kostecki discloses that a Si (100) wafer 210 can be used as a substrate for a surface plasmon-enhanced device.  See col. 6, lines 26-30.  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the substrate material disclosed by Kostecki for the substrate in the above combination as the substrate can function in a plasmonic device as a support for a semiconducting material. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Juluri in view of Hao and Singh et al. (US 2010/0252108; hereinafter “Singh”).
In regard to claims 7-8, the following rejection is included as an alternate to the above rejection.
Singh discloses a solar cell which uses aluminum-doped zinc oxide or fluorine-doped tin oxide as a semiconducting material.  See Figure 7 and [0055].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have doped the tin oxide or zinc oxide material in the device of the above combination with fluorine or aluminum, respectively, to yield predictable results of producing an electrical current.  The use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. __,__, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).
Response to Arguments
Applicant's arguments filed 11 October 2022 have been fully considered but they are not persuasive.
Applicant argues that Juluri does not disclose wherein the nanoparticles spaced apart from the metal layer by a thickness of the oxide layer.  The Examiner respectfully disagrees.  Juluri teaches that as an alternative to metal particles, a patterned layer of a metallic material may be provided adjacent to the spacer layer 104.  The patterned layer is taught to be formed using such techniques as photolithography by using a mask to define a pattern in a reticle and subsequently transferring the pattern to a layer of the metallic material to define the pattern.  See [0053].  Thus, the metal patterned layer can comprise gold as previously disclosed and would be spaced apart from the metal layer by a thickness of the spacer layer 104 on which the patterned layer is applied.  It is further noted that Juluri teaches that photocatalytic material 103 and spacer layer 104 can be formed of the same material in [0031].
Applicant argues that Juluri does not disclose wherein gold particles are spaced apart from each other in an ordered spacing. The Examiner respectfully disagrees.  Juluri teaches, as noted above, that a patterned layer of metal, such as gold, can be provided adjacent to the spacer layer 104 as an alternative to metal particles.  Juluri also incorporates by reference the publication of Hao.  Hao teaches that such a patterned layer of gold nanoparticles can have an ordered spacing in order to form a perfect absorber as noted in the above amended rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY C CLEVELAND whose telephone number is (571)270-5041. The examiner can normally be reached M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571) 272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TIMOTHY C CLEVELAND/Primary Examiner, Art Unit 1774